Mr. Justice Shepard
delivered the opinion of the Court::
The principle is well established in equity that a purchaser, under ordinary conditions, will not be compelled to accept a title not free from reasonable doubt, and which might, therefore, within the range of reasonable probability, expose him to the hazards of future litigation with parties not before the court and whose rights are incapable of conclusion by its decree.
It is not sufficient to defeat performance that there may be remote danger founded on objections apparently trivial; but,, on the other hand, it is not necessary that the danger shall be apparent and imminent. Trust Co. v. Muse, 4 App. D. C. 12, 23, 24, and cases cited; Adams Eq. 84; 3 Pom. Eq. Jur., Sec. 1405; 22 Am. & Eng. Encyc. of Law, 948; James v. Meyer, 41 La. Ann. 1100, 1104.
Where the question depends upon the construction of an. inartificial instrument, a mere opinion in favor of the-validity of the title would not be sufficient, if there be any reasonable ground of probability that another court might give a different construction. Under such conditions, it would be inequitable to compel the purchaser to assume the-risk of litigation that may not unreasonably be apprehended to follow. Fry Sp. Per., Secs. 870, 871; Butts v. Andrews, 136 Mass. 221, 222; Cunningham v. Blake, 121 Mass. 333, 336.
It remains now to apply the foregoing doctrine to the facts, of the case at bar.
The important point of objection to the title, upon which the appellee relies, is, that the devise of the land by the terms of the will of Hugh McCaffrey created a life estate only in Erancis T. McCaffrey.
Considering the particular clause by itself, this is undoubtedly true under the law at that time, because there are no words of limitation whatever to be found in it. McAleer v. Schneider, 2 App. D. C. 461, 467.
It was said, however, in that case that: “At the same time, to enlarge the estate into a fee does not require the use *122•of technical terms or any particular form of words. Any words which will sufficiently show the intention of the testator to create more than a life estate will be given that effect, no matter what their form may be; and the whole will may be looked into in order to ascertain the meaning to be given to this particular part. It is true also that partial intestacy is not favored; but this is a rule of construction only which must yield to the superior rule of law.”
Invoking the rule that the intent of the testator may be .gathered from all parts of the will in aid of the construction •of a particular clause, counsel for the appellants invite attention to the first item which contains the devise to Mary A. Quigley. She is given certain specified lots with the improvements thereon, among them one “with the store and •dwelling, stock and fixtures;” and the item concludes as follows, “ also any money in bank to my account at the time •of my death, also any money due to me, also any building ■association stock. She is also to pay funeral expenses and ■any other legal debts I may owe, also to care for my lot in Mount Olivet cemetery.”
The contention is that the charge of funeral expenses and debts had the legal effect not only to enlarge to a fee simple the devise to Mary A. Quigley, which was without words of limitation, but likewise also to enlarge the uncharged devise to Francis T. McCaffrey.
It may be added, too, that the title company, in stating its objections to the title of the devisees of Francis T. Mc-Caffrey, also suggested that this charge might have that effect.
There is authority for the proposition, in a decided case 'relied on by the appellants, that where land has been devised without words of limitation, but specially charged with the payment of debts and legacies, the effect is to enlarge the ■estate to a fee simple. Cook v. Holmes, 11 Mass. 528, 532.
Other authorities, however, cited in a reporter’s note to that case in one of the editions of the Massachusetts reports, ■seem to establish a distinction between a- special charge upon the land devised without words of limitation, and the requirement of payment by the devisee as a condition of the devise, *123and hold that in the first instance there is no enlargement ■of the estate because the charge follows the land into whatever hands it may pass.
Whether the charge in this case is both upon the devisee and the land, or whether the distinction above mentioned is a well founded one, we need not determine, for if the appellants’ contention were conceded there would yet remain an element of some doubt. As we have seen, the clause of the will relating to Mary A. Quigley contains a bequest of certain items of personal property, the value of which does not appear. The requirement of the payment of funeral expenses and other debts by her is contained in a separate sentence with which the clause concludes.
The appellee’s contention that the required payment is to be construed as a charge upon, or a condition of, the bequest of the personal property, and as having no relation to the real estate, is, at least, a plausible one in the absence of any direct authority gainsaying it.
In what has been said we are not to be understood as expressing the opinion that Francis T. McCaffrey did not take an estate in fee simple under the will of Hugh Mc-Caffrey. On the contrary, it is probable that such was the intention of his devisor.
All that we decide is that the question is not free from doubt, the title is not so clear, that the appellee ought to be compelled to accept it and assume the hazard of future litigation with persons not now before the court. .
Another objection to the title is founded on a pending bill by certain creditors of Francis T. McCaffrey to subject the land to the payment of debts, much less in the aggregate than the amount of appellee’s bid.
This alone would not be sufficient because the complete protection of all concerned might readily be provided for without affecting the title of the purchaser.
Another and final objection is thus stated in the report of the title company: “ The probate of the will of Frank T. McCaffrey is not conclusive upon his minor heirs, and a sale *124or conveyance made by said trustees of said premises will be subject to the rights of said minor heirs to contest the validity of said will.”
This is true, but the will is formal and regular upon its face, and has been executed in accordance with the requirements of the law. There is nothing in the record indicating the slightest suspicion of its validity for any cause, or suggesting any ground upon which it might probably be assailed.
The contingency of subsequent contest inheres in every case of probate where the testator may have died leaving minors among his heirs at law, and to permit it to be raised as a substantial objection to the specific enforcement of contracts of purchase, in the absence of any circumstance tending to excite belief, or even suspicion, of probable grounds, would create a serious restraint upon alienation.
In the absence of such circumstances the objection would! seem a trivial one that ought not to arrest performance.
Tor the reasons given, the decree will be affirmed with costs. It is so ordered. Affirmed.